Citation Nr: 0926847	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to November 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claim.

In July 2007, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In January 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A psychiatric disability did not have its onset during active 
service or within one year after separation from service, or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having depressive disorder and 
cognitive disorder.  Therefore, the first requirement for 
service connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
psychiatric disability.  

Service medical records are completely silent for any 
treatment or findings of psychiatric problems.  Post-service 
treatment records show that the Veteran was diagnosed and 
treated for a psychiatric disability; however, they do not 
show that the Veteran's disability had its onset during 
active service or is related to any in-service disease or 
injury.  Medical treatment records show that the earliest 
diagnosis of a mental disability was in January 1999.  There 
is no indication of record that the Veteran had any 
manifestations of a psychiatric disorder prior to that date.  
In fact, the Veteran stated during March 2004 VA treatment 
that his depression began only 5 years earlier.  Thus, the 
Veteran and medical treatment records dated the onset of his 
psychiatric disability approximately 33 years following 
separation.  The long time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).   

Also of significance is the March 2009 VA examiner's 
definitive opinion that the Veteran's current disability was 
not related to active service.  The examiner provided a 
rationale and cited to specific evidence in the file as 
support for his opinion.  The examiner stated that between 
1977 and 1999, psychosocial and occupational functioning was 
described in treatment records as fair to good.  The year 
1998 marked a clear downturn in the Veteran's mental health 
and adaptive functioning during which treatment records 
indicated that the onset of the Veteran's depression was 
caused by brain injuries, physical injuries, and the loss of 
a romantic relationship.  Psychosocial functioning had 
generally been poor since 1998/1999.  A careful review of the 
claims file reveals that the Veteran's depression began 
following a head injury sustained on the job in 1999.  An 
October 1999 private treatment record shows that the 
Veteran's depression was related to a series of unfortunate 
incidents, including at least one work-related injury, 
financial loss, and a breakup of a relationship.  The 
examiner correctly pointed out that the clinical record made 
no mention of sexual trauma or military service, but 
indicated that the onset of symptoms was precipitated by 
post-service injuries and a relationship breakup.  The 
examiner opined that it was less likely than not that the 
Veteran's depression disorder and cognitive disorder was 
caused by events experienced in service.  The opinion was 
based upon review of the claims file and examination, and is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  


Finally, the evidence does not show that the Veteran was 
diagnosed with a psychosis within one year following his 
separation from service.  Depression was not diagnosed until 
1999.  As such, service connection on a presumptive basis is 
not warranted.  See 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

During the July 2007 hearing, the Veteran stated that his 
nervous condition was caused by a traumatic event that took 
place during service.  He stated that he was woken up one 
night by a man fondling him.  The Veteran is competent to 
report that his incident took place because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Board finds that he is not competent to 
opine that this incident caused his current psychiatric 
disability.  His assertion is outweighed by the opinion 
provided by the March 2009 VA examiner who examined the 
Veteran and reviewed his records.  Furthermore, neither the 
Board nor the Veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's current 
psychiatric disability to service, including this reported 
inservice event, and the medical evidence of record does not 
otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in January 2005, August 2006, and 
August 2008 and the claim was readjudicated in a June 2009 
supplemental statement of the case (SSOC).  Mayfield, 444 
F.3d at 1333.  The record shows that the Veteran was sent 
notice regarding personal assault in August 2008.  Moreover, 
the record shows that the Veteran was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


